DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US PG. Pub. 2015/0179621) in view of Chang et al. (US PG. Pub. 2012/0125668).

Regarding claim 1 – Matsumoto teaches a circuit board (fig. 5) comprising: a board body (101 [Abstract] Matsumoto states, “wiring substrate 101”); a first electrode (electrode shown in contact with electronic component 104; middle lower electrode); and a second electrode (electrode shown adjacent to the first electrode not shown in contact with electronic component 104; periphery electrode), wherein the board body (101) contains a resin material ([paragraph 0038] Matsumoto states, “The wiring substrate 101 is formed of a typical substrate such as a resin substrate”), wherein the first electrode (middle electrode on surface 101a) is disposed on a first main surface 
 	Matsumoto does not teach wherein the second coating film covers a side surface of the second electrode base.
 	Chang teaches a circuit board (fig 3E [title] Chang states, “wiring structure”) having a second electrode (left electrode) having a pillar-shaped structure (combination of layers 122, 130 and 140) and a second coating film (150 [paragraph 0024] Chang states, “anti-oxidation layer (gold-plated layer) 150”), the pillar-shaped structure (122, 130 and 140) includes a second electrode base (122 [paragraph 0021] Chang states, “bottom metal layer 122”); wherein the second coating film (150) covers a side surface of the second electrode base ([paragraph 0023] Chang states, “No matter which geometric shape of the surface to be plated is, its coating thickness can be uniform, and 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board having a second electrode with a pillar-shaped structure and a second coating film as taught by Matsumoto with the second coating film covering a side surface of the second electrode base as taught by Chang because Chang states, “Thus, the anti-oxidation layer 150 can prevent the lower surface of the barrier layer 140 and the side surface of the wiring layer 132 from forming the oxidation… the copper layer 130 is not prone to the Galvanic reaction and is not eroded, and the condition that the bottom of the copper layer 130 is rapidly eroded to have the crown-like defect can be suppressed” [paragraph 0023 & 0022]. Preventing oxidation on the electrode will improve the reliability of the electrode


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Chang et al. and further in view of Machida (US PG. Pub. 2016/0351544).

Regarding claim 1 – Matsumoto teaches a circuit board (fig. 5) comprising: a board body (101 [Abstract] Matsumoto states, “wiring substrate 101”); a first electrode (electrode shown in contact with electronic component 104; middle lower electrode); and a second electrode (electrode shown adjacent to the first electrode not shown in contact with electronic component 104; periphery electrode), wherein the board body (101) contains a resin material ([paragraph 0038] Matsumoto states, “The wiring 
 	Matsumoto does not explicitly teach wherein the first solder film is a first plating film; and wherein the second coating film covers a side surface of the second electrode base.
 	Chang teaches a circuit board (fig 3E [title] Chang states, “wiring structure”) having a second electrode (left electrode) having a pillar-shaped structure (combination of layers 122, 130 and 140) and a second coating film (150 [paragraph 0024] Chang states, “anti-oxidation layer (gold-plated layer) 150”), the pillar-shaped structure (122, 130 and 140) includes a second electrode base (122 [paragraph 0021] Chang states, 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit board having a second electrode with a pillar-shaped structure and a second coating film as taught by Matsumoto with the second coating film covering a side surface of the second electrode base as taught by Chang because Chang states, “Thus, the anti-oxidation layer 150 can prevent the lower surface of the barrier layer 140 and the side surface of the wiring layer 132 from forming the oxidation… the copper layer 130 is not prone to the Galvanic reaction and is not eroded, and the condition that the bottom of the copper layer 130 is rapidly eroded to have the crown-like defect can be suppressed” [paragraph 0023 & 0022]. Preventing oxidation on the electrode will improve the reliability of the electrode
 	Machida teaches wherein a first solder film (fig. 1, 32) is a first plating film ([paragraph 0041] Machida states, “solder plating 32”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify a circuit board having a first solder film as taught by Matsumoto in view of Chang with the first solder film being a first plating film as taught by Machida because plating of films is known to inhibit corrosion, improve wearability and improve adhesion of the film. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847